             Case 2:21-cr-00007-MCE Document 145 Filed 04/16/21 Page 1 of 1

 1 PHILLIP A. TALBERT
   Acting United States Attorney
 2 DAVID W. SPENCER
   Assistant United States Attorney                                              FILED
 3 501 I Street, Suite 10-100                                                    Apr 16, 2021
   Sacramento, CA 95814                                                      CLERK, U.S. DISTRICT COURT

 4 Telephone: (916) 554-2700
                                                                           EASTERN DISTRICT OF CALIFORNIA


   Facsimile: (916) 554-2900
 5

 6 Attorneys for Plaintiff
   United States of America
 7

 8
                                IN THE UNITED STATES DISTRICT COURT
 9
                                   EASTERN DISTRICT OF CALIFORNIA
10

11   UNITED STATES OF AMERICA,                        CASE NO. 2:21-CR-0007-MCE

12                               Plaintiff,
                                                      [PROPOSED] ORDER TO FILE REDACTED
13                         v.                         COPY OF INDICTMENT

14   CHRISTOPHER KEGAN WILLIAMS,

15                               Defendant.

16

17

18         The government’s motion to unseal portions of the indictment and keep any reference to the

19 other defendants sealed, and to file a redacted copy of the sealed indictment is GRANTED.

20
21   Dated: ____________________
             April 16, 2021

22
                                                         HON. JEREMY D. PETERSON
23                                                       United States Magistrate Judge
24

25

26

27

28


      [PROPOSED] ORDER TO FILE REDACTED COPY OF
      INDICTMENT
